

INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
This Intellectual Property Security Agreement is entered into as of January 3,
2007 by and between BRIDGE BANK, N.A. (“Bank”) and ACCUREL SYSTEMS INTERNATIONAL
CORPORATION, a California corporation (“Grantor”).
 
Recitals
 
A. Bank has agreed to make certain advances of money and to extend certain
financial accommodations to Grantor (the “Loans”) in the amounts and manner set
forth in that certain Loan and Security Agreement by and among Bank, Implant
Sciences Corporation (“(Implant”), Grantor, and C Acquisition Corp.
(“Acquisition”) (each of Implant, Grantor, and Acquisition are individually
referred to herein as a “Borrower” and collectively, the “Borrowers”) dated of
even date herewith (as the same may be amended, modified or supplemented from
time to time, the “Loan Agreement”; capitalized terms used herein are used as
defined in the Loan Agreement). Bank is willing to make the Loans to Borrowers,
but only upon the condition, among others, that Grantor shall grant to Bank a
security interest in certain Copyrights, Trademarks and Patents to secure the
obligations of Borrowers under the Loan Agreement.
 
B. Pursuant to the terms of the Loan Agreement, Grantor has granted to Bank a
security interest in all of Grantor’s right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.
 
Now, Therefore, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan Agreement
and all other agreements now existing or hereafter arising between Borrowers and
Bank, Grantor hereby represents, warrants, covenants and agrees as follows:
 
Agreement
 
To secure its obligations under the Loan Agreement and under any other agreement
now existing or hereafter arising between Grantor and Bank, Grantor grants and
pledges to Bank a security interest in all of Grantor’s right, title and
interest in, to and under its Intellectual Property Collateral (including
without limitation those Copyrights, Patents and Trademarks listed on Exhibits
A, B and C hereto), and including without limitation all proceeds thereof (such
as, by way of example but not by way of limitation, license royalties and
proceeds of infringement suits), the right to sue for past, present and future
infringements, all rights corresponding thereto throughout the world and all
re-issues, divisions continuations, renewals, extensions and
continuations-in-part thereof.
 
This security interest is granted in conjunction with the security interest
granted to Bank under the Loan Agreement. The rights and remedies of Bank with
respect to the security interest granted hereby are in addition to those set
forth in the Loan Agreement and the other Loan Documents, and those which are
now or hereafter available to Bank as a matter of law or equity. Each right,
power and remedy of Bank provided for herein or in the Loan Agreement or any of
the Loan Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Bank of any one or more of the
rights, powers or remedies provided for in this Intellectual Property Security
Agreement, the Loan Agreement or any of the other Loan Documents, or now or
hereafter existing at law or in equity, shall not preclude the simultaneous or
later exercise by any person, including Bank, of any or all other rights, powers
or remedies.
 
Grantor represents and warrants that Exhibits A, B, and C attached hereto set
forth any and all intellectual property rights in connection to which Grantor
has registered or filed an application with either the United States Patent and
Trademark Office or the United States Copyright Office, as applicable.
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute the same
instrument.
 
In Witness Whereof, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.
 
Grantor:
 
Address of Grantor:
ACCUREL SYSTEMS INTERNATIONAL CORPORATION

 
107 Audubon Road, #5  By: 
Wakefield, MA 01880
Title: 
Attn: Anthony Armini
 


 
Bank:
 
Address of Bank:
 
BRIDGE BANK, N.A.

 
55 Almaden Blvd.  By: 
San Jose, CA 95113
Title:  
Attention: Mike Lederman



612117 v1/HN 


--------------------------------------------------------------------------------




EXHIBIT A
 
Copyrights
 
Description
Registration
Number
Registration Date
                       



 


--------------------------------------------------------------------------------



EXHIBIT B
 
Patents
 
Description
Patent/ Serial
Number
Issue / Application Date
Method of modification and testing flip-chips
 
5834323
08785546
11/10/98
01/21/97
                                   



 


--------------------------------------------------------------------------------



EXHIBIT C
 
Trademarks
 
Description
Registration/ Application
Number
Registration/ Application Date
ACCUREL (and design)
 
1,911,150
08/15/95
ACCUREL
 
1,868,058
12/20/94
     


